      Case: 1:19-cv-00883 Document #: 6 Filed: 03/07/19 Page 1 of 2 PageID #:31



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

Michael Riley (K-96395),                       )
                                               )
                       Plaintiff,              )
                                               )               Case No. 19 C 0883
               v.                              )
                                               )               Judge Jorge L. Alonso
Charles Prochoska, et al.,                     )
                                               )
                       Defendants.             )

                                              ORDER

        Plaintiff’s application for leave to proceed in forma pauperis [3] is denied for lack of a
sufficient showing of indigence. If Plaintiff wants to proceed with this case, he must, by April 3,
2019: (1) pre-pay the $400.00 filing fee; and (2) show cause why this case should not be dismissed
based on an apparent false statement in his in forma pauperis application. Plaintiff’s failure to
comply with both obligations by April 3, 2019 will result in the summary dismissal of this case.

                                           STATEMENT

        Plaintiff Michael Riley, a prisoner at Sheridan Correctional Center, brings this pro se civil
rights action under 42 U.S.C. § 1983. Plaintiff alleges constitutional violations in connection with
his March 17, 2017, arrest for unlawful use of weapons.

        Plaintiff seeks to file his complaint in forma pauperis; however, his application is denied
for lack of a sufficient showing of indigence. Plaintiff’s attached trust fund statement states that
he had $361.88 on hand at the time of filing this complaint and had received average monthly
deposits of $276.76 in the six months prior to filing. (See Dkt. No. 3 at pg. 4.)

        Because Plaintiff is a prisoner for whom the state provides the necessities of life, these
deposits disqualify him from pauper status. See Lumbert v. Ill. Dep’t of Corr., 827 F.2d 257, 260
(7th Cir. 1987); Zaun v. Dobbin, 628 F.2d 990, 993 (7th Cir. 1980). Although Plaintiff did not
have sufficient funds to pay the filing fee out of his trust fund balance at the time of filing, he has
consistently received significant deposits to his trust fund account, and therefore has the means to
pay the filing fee. A prisoner, like any other person contemplating a civil suit, must consider the
cost of the litigation versus the probability of success. See Roller v. Gunn, 107 F.3d 227, 233 (4th
Cir. 1997) (“Requiring prisoners to make economic decisions about filing lawsuits does not deny
access to the courts; it merely places the indigent prisoner in a position similar to that faced by
those whose basic costs of living are not paid by the state.”).

       Plaintiff must therefore pre-pay the $400.00 filing fee if he wishes to proceed with this
action. Payment should be sent to the Clerk of Court, United States District Court, 219 South
Dearborn Street, Chicago, Illinois 60604, attn: Cashier’s Desk, 20th Floor, and must clearly
      Case: 1:19-cv-00883 Document #: 6 Filed: 03/07/19 Page 2 of 2 PageID #:32



identify Plaintiff’s name and the case number assigned to this case. If Plaintiff fails to pay the
filing fee by the day set forth above, this case will be summarily dismissed.

        Additionally, in his in forma pauperis application, Plaintiff represented that his only
income in the past twelve months was $15.00 per month in state pay. (See Dkt. No. 3 at pgs. 1-
2.) Plaintiff denied having received income of more than $200.00 from any of several sources,
including gifts, in the past year. (Id. at pg. 2.)

        Plaintiff signed the application under a certification stating:

        I declare under penalty of perjury that the above information is true and correct. I
        understand that 28 U.S.C. 1915(e)(2)(A) states the court shall dismiss this case at
        any time if the court determines that my allegation of poverty is untrue.

(Id. at pg. 4.)

       As stated above, contrary to Plaintiff’s averment, the trust fund statement indicates Plaintiff
had received significant income in the form of deposits to his trust fund account in the past six
months. “The opportunity to proceed in forma pauperis is a privilege provided for the benefit of
indigent persons and the court system depends upon the honesty and forthrightness of applicants
to ensure that the privilege is not abused.” Chung v. Dushane, No. 03 C 5955, 2003 WL
22902561, at *2 (N.D. Ill. Dec. 9, 2003) (citing Denton v. Hernandez, 504 U.S. 25, 27 (1992)).

       Accordingly, if Plaintiff elects to proceed with this suit, he must not only pre-pay the
$400.00 filing fee, but also must show good cause in writing why this case should not be dismissed
based on the false statement in his in forma pauperis application. See Kennedy v. Huibregtse, 831
F.3d 441, 444 (7th Cir. 2016) (finding dismissal with prejudice was proper sanction for attempting
to conceal assets when applying for in forma pauperis status); Thomas v. GM Acceptance Corp.,
288 F.3d 305, 306 (7th Cir. 2002) (“Because the allegation of poverty was false, the suit had to be
dismissed; the judge had no choice.”) (citing 28 U.S.C. § 1915(e)(2)(A)). In other words, Plaintiff
must provide a written explanation for his actions, so the Court may consider whether to allow
him to proceed.

     Failure to comply with both obligations by the date set forth above will result in the
summary dismissal of this lawsuit.



Date: 3/7/2019
                                                       Jorge L. Alonso
                                                       United States District Judge




                                                   2
